                           Cypress Insurance Company v. SK Hynix America, Inc.
                                              C17-467 RAJ

             Court’s Rulings on Cypress’ Objections to Hynix’s Counter-Designations (Dkt. # 251)

                                                SHERRIL KIST

PAGE /       NATURE OF
                                      REASON                        RESPONSE             COURT’S RULING
 LINE        OBJECTION
41:4 – 16   Foundation;      Premiums not relevant to        Ms. Kist’s answer relates to   OVERRULED
            Relevance        coverage of the underlying      the issue of voluntary payor
                             claim and the witness has no    and is thus relevant.
                             basis as the claims preparer    Moreover, she is being
                             to testify regarding premiums   questioned on an email
                             Microsoft paid or Cypress       (Exhibit 196) that was
                             received. F.R.E. 401, 602       directed to her. Additionally,
                                                             parties have stipulated
                                                             admissibility to that email on
                                                             March 4, 2019.
43:1 – 11   Relevance        Premiums not relevant to        Ms. Kist’s answer relates to   OVERRULED
                             coverage of the underlying      the issue of voluntary payor
                             claim and the witness has no    and is thus relevant.
                             basis as the claims preparer
                             to testify regarding premiums   Q. Were reinsurance
                             Microsoft paid or the           premiums relevant to this
                             Reinsurers received. F.R.E.     particular policy?
                             401, 602                        ...
                                                             A. Because reinsurance
                                                             premiums are part of what
                                                             makes up the policy.
 PAGE /     NATURE OF
                                 REASON                          RESPONSE                 COURT’S RULING
  LINE      OBJECTION
                                                         (Kist Dep., 43:1-6.)
 45:19 –   Relevance    Business impact analysis has     Ms. Kist’s answer relates to     OVERRULED
  46:7                  no relevance to any issues in    the issue of voluntary payor
                        the case including the           and Cypress’ evidence of
                        insurance claim, payment of      damages.
                        the underlying contingent
                        business interruption claim to   Q. Can you tell me what this
                        Cypress, or the voluntary        analysis is for?
                        payment defense of Hynix.        A. Yes. It’s a business
                        F.R.E. 401                       impact analysis that actually
                                                         reviews Microsoft’s, you
                                                         know, revenues and impacts
                                                         to their revenues throughout
                                                         the year.
                                                         Q. Impact of what?
                                                         A. It could be the impact of a
                                                         loss.
                                                         Q. Do you know who came
                                                         up with the data that’s
                                                         contained in this document?
                                                         A. Yes.
                                                         Q. Who was it?
                                                         A. Microsoft.

                                                         (Kist Dep., 45:22-46:7.)
48:13 – 20 Relevance    Pre-loss conduct has no          Per the Court’s ruling on       OVERRULED
                        relevance to any issues in the   Limiting Instruction Nos. 58
                        case including the insurance     and 59, it follows that pre-
                        claim, coverage of the           loss conduct is relevant to the
PAGE /     NATURE OF
                                REASON                        RESPONSE                COURT’S RULING
 LINE      OBJECTION
                       underlying contingent          issues in the case. (Dkt. No.
                       business interruption claim to 245.) Here, such testimony
                       Cypress, or the voluntary      goes to whether Microsoft
                       payment defense of Hynix.      acted in a commercially
                       F.R.E. 401                     reasonable manner or
                                                      whether payments made by
                                                      Cypress to Microsoft were
                                                      properly made under the
                                                      insurance policy.
54:18 –   Relevance    Microsoft claim history has    Ms. Kist’s testimony is part    OVERRULED
 54:24                 no relevance to any issues in of a longer line of
                       the case including the         questioning (including the
                       insurance claim, payment of below), which goes to
                       the underlying contingent      Microsoft’s pre-fire conduct
                       business interruption claim to vis-à-vis Hynix’s voluntary
                       Cypress, or the voluntary      payor defense.
                       payment defense of Hynix.
                       F.R.E. 401                     Per the Court’s ruling on
                                                      Limiting Instruction Nos. 58
                                                      and 59, pre-loss conduct is
                                                      relevant to the issues in the
                                                      case. (Dkt. No. 245.) Such
                                                      testimony goes to whether
                                                      Microsoft acted in a
                                                      commercially reasonable
                                                      manner or whether payments
                                                      made by Cypress to
                                                      Microsoft were properly
PAGE /      NATURE OF
                                 REASON                        RESPONSE                 COURT’S RULING
 LINE       OBJECTION
                                                       made under the insurance
                                                       policy.
57:3 – 5   Relevance    Warehouse locations has no     Ms. Kist’s testimony is part    SUSTAINED
                        relevance to any issues in the of a longer line of
                        case including the insurance questioning (including the
                        claim, payment of the          below), which goes to
                        underlying contingent          Microsoft’s pre-fire conduct
                        business interruption claim to vis-à-vis Hynix’s voluntary
                        Cypress, or the voluntary      payor defense.
                        payment defense of Hynix.
                        F.R.E. 401                     Per the Court’s ruling on
                                                       Limiting Instruction Nos. 58
                                                       and 59, pre-loss conduct is
                                                       relevant to the issues in the
                                                       case. (Dkt. No. 245.) Such
                                                       testimony goes to whether
                                                       Microsoft acted in a
                                                       commercially reasonable
                                                       manner or whether payments
                                                       made by Cypress to
                                                       Microsoft were properly
                                                       made under the insurance
                                                       policy.
59:15 –    Relevance    Microsoft risk in its          Ms. Kist’s testimony is part    OVERRULED
 61:16                  insurance program has no       of a longer line of
                        relevance to any issues in the questioning (including the
                        case including the insurance below), which goes to
                        claim or coverage of the       Microsoft’s pre-fire conduct
                        underlying contingent
PAGE /    NATURE OF
                               REASON                        RESPONSE                 COURT’S RULING
 LINE     OBJECTION
                      business interruption claim to vis-à-vis Hynix’s voluntary
                      Cypress as the issues are pre- payor defense.
                      loss. F.R.E. 401
                                                     Per the Court’s ruling on
                                                     Limiting Instruction Nos. 58
                                                     and 59, pre-loss conduct is
                                                     relevant to the issues in the
                                                     case. (Dkt. No. 245.) Such
                                                     testimony goes to whether
                                                     Microsoft acted in a
                                                     commercially reasonable
                                                     manner or whether payments
                                                     made by Cypress to
                                                     Microsoft were properly
                                                     made under the insurance
                                                     policy.
62:9 –   Relevance    Suppliers named in the         Ms. Kist’s testimony is part    SUSTAINED
 63:2                 Cypress policy has no          of a longer line of
                      relevance to any issues in the questioning, which goes to
                      case including the insurance Microsoft’s pre-fire conduct
                      claim, payment of the          vis-à-vis Hynix’s voluntary
                      underlying contingent          payor defense.
                      business interruption claim to
                      Cypress, or the voluntary      Per the Court’s ruling on
                      payment defense of Hynix.      Limiting Instruction Nos. 58
                      F.R.E. 401                     and 59, pre-loss conduct is
                                                     relevant to the issues in the
                                                     case. (Dkt. No. 245.) Such
                                                     testimony goes to whether
 PAGE /      NATURE OF
                                 REASON                     RESPONSE              COURT’S RULING
  LINE       OBJECTION
                                                        Microsoft acted in a
                                                        commercially reasonable
                                                        manner or whether payments
                                                        made by Cypress to
                                                        Microsoft were properly
                                                        made under the insurance
                                                        policy.
65:13 – 17 Relevance     Business Impact Analysis has Exhibit 199, to which parties OVERRULED
                         no relevance to any issues in stipulated to admissibility on
                         the case including the         March 4, 2019, is Microsoft’s
                         insurance claim, payment of internal report risk analysis
                         the underlying contingent      on the launch of the Xbox
                         business interruption claim to One, discussing its
                         Cypress, or the voluntary      contingent business
                         payment defense of Hynix.      interruption of its Xbox One
                         F.R.E. 401                     console and its “key”
                                                        suppliers. Such documents
                                                        are relevant to the issues of
                                                        commercially reasonable
                                                        efforts and/or voluntary
                                                        payor.
67:3 – 11   Relevance    Suppliers names in the         Exhibit 199, to which parties SUSTAINED
                         Cypress policy has no          stipulated to admissibility on
                         relevance to any issues in the March 4, 2019, is Microsoft’s
                         case including the insurance internal report risk analysis
                         claim or coverage of the       on the launch of the Xbox
                         underlying contingent          One, discussing its
                         business interruption claim to contingent business
                         Cypress. F.R.E. 401            interruption of its Xbox One
 PAGE /      NATURE OF
                                  REASON                     RESPONSE               COURT’S RULING
  LINE       OBJECTION
                                                          console and its “key”
                                                          suppliers. Such documents
                                                          are relevant to the issues of
                                                          commercially reasonable
                                                          efforts and/or voluntary
                                                          payor.
73:1 – 10   Relevance     Business Impact Analysis has Exhibit 199, to which parties OVERRULED
                          no relevance to any issues in stipulated to admissibility on
                          the case including the          March 4, 2018, is Microsoft’s
                          insurance claim or coverage     internal report risk analysis
                          of the underlying contingent on the launch of the Xbox
                          business interruption claim to One, discussing its
                          Cypress. F.R.E. 401             contingent business
                                                          interruption of its Xbox One
                                                          console and its “key”
                                                          suppliers. Such documents
                                                          are relevant to the issues of
                                                          commercially reasonable
                                                          efforts and/or voluntary
                                                          payor.
77:5 – 16   Foundation;   No foundation and not           Hynix’s counter-designation SUSTAINED
            Relevance     relevant as the civil authority establishes what Ms. Kist
                          provision of the Cypress        knows or does not know,
                          policy was not at issue in the which goes to the foundation
                          adjustment of the claim.        of Cypress’ designations.
                          F.R.E. 401
91:11 – 25 Relevance      Testimony has no relevance      Ms. Kist is being question on OVERRULED
                          to any issues in the case       Exhibit 200, to which parties
                          including the insurance claim stipulated admissibility on
PAGE /     NATURE OF
                                 REASON                          RESPONSE                  COURT’S RULING
 LINE      OBJECTION
                        or coverage of the underlying    March 4, 2019, and it goes to
                        contingent business              Hynix’s defense of voluntary
                        interruption claim to            payor as it is part of how the
                        Cypress. F.R.E. 401              insurance claim was handled.
95:20 –   Foundation;   No foundation and has no         Hynix’s counter-designation      SUSTAINED
 96:1     Relevance     relevance to the insurance       establishes what Ms. Field
                        claim or coverage of the         knows or does not know,
                        underlying contingent            which goes to the foundation
                        business interruption claim to   of Cypress’ designations.
                        Cypress. F.R.E. 401
                                        LAUREN FIELD


 PAGE /    NATURE OF
                                REASON                        RESPONSE                 COURT’S RULING
  LINE     OBJECTION
47:8 –    Foundation   The testimony was provided     Ms. Field’s response was not     OVERRULED
47:16                  in response to an incomplete   in response to an incomplete
                       hypothetical and thus, is an   hypothetical but a line of
                       improper opinion. F.R.E. 701   questioning based off of a
                                                      document that she was being
                                                      question on:

                                                      Q And did you review any
                                                      materials other than what
                                                      Microsoft provided you
                                                      directly?
                                                      A With respect to this
                                                      particular bullet point?
                                                      Q Yes.
                                                      A No.
                                                      Q And submitting a claim
                                                      for incremental freight
                                                      expenses would only have
                                                      been appropriate if the
                                                      incremental expenses were
                                                      caused by the fire, right?
                                                      A Correct.
                                                      Q If those extra expenses
                                                      were caused by reasons other
                                                      than the fire, then submitting
                                                      a claim for that amount
 PAGE /       NATURE OF
                                   REASON                      RESPONSE                COURT’S RULING
  LINE        OBJECTION
                                                       would not have been
                                                       appropriate?
                                                       A Correct.

                                                           (Field Dep., 47:2-16.)
64:15 – 16   Foundation   The question posed lacks         Ms. Field’s answer is         OVERRULED
                          foundation as to whether the     permissible under FRE 701
                          witness is qualified to offer an as it is based on her
                          opinion re: “best practice” and perception as someone who
                          submission to an insurance       has substantial experience.
                          company as she is employed       Her answer puts in context
                          by a claim preparation           her other testimony regarding
                          company, not an insurance        the handling of the insurance
                          company. F.R.E. 701              claim and is thus helpful.
                                                           Moreover, it is not based on
                                                           any specialized knowledge as
                                                           prohibited under FRE 701.
66:16 –      Relevance    Ex. 207 related to negotiations Ms. Field’s answer goes to     OVERRULED
67:22                     in 2014 and is not relevant to   the calculation of
                          the fire that occurred in 2013   consequential incremental
                          or to any issue in the case.     chip costs that Cypress
                          F.R.E. 401                       potentially paid for and is
                                                           therefore relevant.

                                                       Q. When you say what
                                                       amount is incremental, you
                                                       wanted to get an idea of what
                                                       the baseline to compare it
                                                       against it was.
 PAGE /    NATURE OF
                                     REASON                           RESPONSE               COURT’S RULING
  LINE     OBJECTION
                                                            A. Yes.

                                                            (Field Dep., 66:15-18.)
67:23 –   Relevance        Issues of sole source and        Ms. Field’s answer relating to OVERRULED
69:1                       primary sourcing are not         sole sourcing and primary
                           relevant to the payment of the   sourcing goes to the issue of
                           insurance claim. F.R.E. 401      voluntary payor. Moreover,
                                                            her testimony discusses
                                                            consequential incremental
                                                            chip costs that Cypress
                                                            potentially paid for and is
                                                            therefore relevant.

                                                            Q. And when calculating the
                                                            incremental chip costs, was it
                                                            your understanding that the
                                                            incremental cost was based
                                                            on a comparison between
                                                            what Microsoft paid for
                                                            Samsung chips compared to
                                                            what they would have paid
                                                            for Hynix chips?
                                                            A. Yes.

                                                            (Field Dep., 68:10-15.)
69:10 –   Foundation and   The email relates to a           Ms. Field’s testimony goes to OVERRULED
71:19     Relevance        Samsung part that was the        both voluntary payor and the
                           next generation and was not      consequential incremental
                           available prior to or at the     chip costs. Furthermore, Ms.
 PAGE /    NATURE OF
                                   REASON                           RESPONSE                  COURT’S RULING
  LINE     OBJECTION
                        time of the fire. The fact that    Field’s testimony is also
                        Microsoft was going to             based on an email, (Exhibit
                        consider purchasing these          207)—to which parties
                        chips from Samsung in 2014         stipulated admissibility on
                        regardless of whether the fire     March 4, 2019—where she
                        occurred is not relevant to this   was a recipient,
                        litigation and no foundation
                        has been provided by Hynix.        Q. So if we look back at the
                        F.R.E. 401                         document at Exhibit 207, Mr.
                                                           King tells you (reading) . . . .
                                                           A. Right.

                                                           (Field Dep., 70:24-71:6.)
82:25 –   Foundation;   This is not relevant to the fire   Ms. Field’s answer relates to      OVERRULED
84:1      relevance     and the claim as submitted to      the issue of voluntary payor
                        the insurers. F.R.E. 401           and is thus relevant.
                                                           Moreover, the questions are
                                                           an attempt to establish
                                                           foundation through her
                                                           memory:

                                                           Q. Do you recall ever
                                                           seeing . . .
                                                           ...
                                                           Q. Do you recall ever asking
                                                           Microsoft to provide
                                                           you . . . .

                                                           (Field Dep., 82:25-83:11.)
 PAGE /        NATURE OF
                                       REASON                          RESPONSE                COURT’S RULING
  LINE         OBJECTION
84:8 – 25    Foundation;    This is not relevant to the fire   Ms. Field’s answer relates to   OVERRULED
             relevance      and the claim as submitted to      the issue of voluntary payor
                            the insurers. F.R.E. 401           and is thus relevant.
                                                               Moreover, her answer is
                                                               based on her recollection of
                                                               discussions.

                                                               Q. What basis do you have
                                                               to conclude that it was an
                                                               immaterial amount then?
                                                               A. My recollection of the
                                                               discussion.

                                                               (Field Dep., 84:18-20.)
89:12 – 17   Foundation     Witness has no recollection of     Hyinx’s counter-designation OVERRULED
                            the question posed.                is being used to establish
                                                               what Ms. Field knows or
                                                               does not know, which goes to
                                                               the foundation of Cypress’
                                                               designations. See Fed R.
                                                               Evid. 602 (“A witness may
                                                               testify to a matter only if
                                                               evidence is introduced
                                                               sufficient to support a finding
                                                               that the witness has personal
                                                               knowledge of the matter.”).
91:6 – 16    Incomplete     The testimony was provided         Ms. Field’s testimony is not    OVERRULED
             Hypothetical   in response to an incomplete       an incomplete hypothetical
                                                               and is based on a document
 PAGE /       NATURE OF
                                       REASON                     RESPONSE              COURT’S RULING
  LINE        OBJECTION
                              hypothetical and thus, is an     (Exhibit 212)—to which
                              improper opinion. F.R.E. 701     parties stipulated
                                                               admissibility on March 4,
                                                               2019—that was presented to
                                                               her. Her testimony is
                                                               rationally based on her
                                                               perception of that document
                                                               and the situation surrounding
                                                               that document, is helpful to
                                                               clearly understanding the rest
                                                               of her testimony, and is not
                                                               based on scientific, technical,
                                                               or other specialized
                                                               knowledge. Thus, it is
                                                               admissible. Fed. R. Evid.
                                                               701.
92:14 – 25   Foundation and   The witness had never seen       Ms. Field’s testimony goes to OVERRULED
             No Knowledge     the email shown to her and the her knowledge of whether
                              email does not state what        she had seen information
                              Hynix claims it does, i.e.       similar to what was contained
                              inconsistent with the ability of in the document presented
                              Hynix to supply 30.6 million     before her. In other words,
                              DRAM chips. F.R.E. 801           her knowledge regarding the
                                                               exact document before her is
                                                               not at issue. Moreover, this
                                                               counter-designation is meant
                                                               to establish what Ms. Field
                                                               knows or does not know,
 PAGE /      NATURE OF
                                       REASON                        RESPONSE             COURT’S RULING
  LINE       OBJECTION
                                                               which goes to the foundation
                                                               of Cypress’ designations.
93:1 –      Foundation and   The witness has not seen the      As explained in the previous OVERRULED
95:19       Hearsay          email and therefore, the          response, Ms. Field’s
                             testimony is hearsay as Hynix     testimony goes to her
                             is offering it for the truth of   knowledge of whether she
                             the matter asserted, that the     had seen information similar
                             September support plan does       to what was contained in the
                             not support the contract          document presented before
                             values. F.R.E. 602, 801           her. Thus, because her
                                                               testimony is about her
                                                               knowledge and is not
                                                               testifying as to the document
                                                               before her, her testimony is
                                                               not hearsay and is admissible.
                                                               Fed. R. Evid. 701, 801.
                                                               Moreover, Hynix’s counter-
                                                               designation is meant to
                                                               establish what Ms. Field
                                                               knows or does not know,
                                                               which goes to the foundation
                                                               of Cypress’ designations.
98:5 – 23   Foundation       The witness has not seen the      As explain in the previous     OVERRULED
                             email and therefore, the          responses, Ms. Field’s
                             testimony is hearsay as Hynix     testimony goes to her
                             is offering it for the truth of   knowledge of whether she
                             the matter asserted, that the     had seen information similar
                             September support plan does       to what was contained in the
                             not support the contract          document presented before
 PAGE /      NATURE OF
                                     REASON                         RESPONSE               COURT’S RULING
  LINE       OBJECTION
                            values. Moreover, the witness   her. Thus, because her
                            indicated that the email was    testimony is about her
                            not within the scope of         knowledge and is not
                            information that she reviewed   testifying as to the document
                            in preparation for the          before her, her testimony is
                            deposition. F.R.E. 602, 801     not hearsay and is admissible.
                                                            Fed. R. Evid. 701, 801.
101:4 – 6   Argumentative   Improper question as            The question is not            OVERRULED
                            argumentative.                  argumentative as is meant to
                                                            clarify her preceding
                                                            testimony.

                                                            Q. If a determination had
                                                            been made that the limits
                                                            would have been exhausted,
                                                            how does that affect the
                                                            disposition of the remaining
                                                            portion of the claim?
                                                            A. Generally we’ll cease
                                                            working.
                                                            Q. So it’s kind of like a
                                                            mercy rule in effect?
                                                            A. Exactly.

                                                            (Field Dep., 100:25-101:6.)
105:19 –    Relevance;      The questioning relates to      Ms. Field’s testimony goes to OVERRULED
112:23      Prejudicial     whether Microsoft ever          the issue of voluntary payor,
                            provided email                  such as what type of
                            communications to Cypress or
PAGE /   NATURE OF
                               REASON                          RESPONSE                COURT’S RULING
 LINE    OBJECTION
                     Re-Insurers. Such                 information was provided by
                     documentation was not             Cypress to its reinsurers:
                     relevant to the claim.
                     Moreover, Hynix cannot            Q. And was it Aon’s view
                     identify any email                that email correspondence
                     communications between            from Hynix to Microsoft in
                     Microsoft and Hynix in which      relation to the fire was not
                     Hynix advised Microsoft that      related to getting this claim
                     Hynix would not have              approved?
                     supplied the DRAM chips to        A. If it wasn’t an item that
                     Microsoft even if the fire had    was requested, then we
                     not occurred. The one             wouldn’t have pulled it.
                     document shown to the
                     witness does not contain that     (Field Dep., 108:6-13.)
                     information. In fact, the email
                     indicates that Hynix noted that   Moreover, Ms. Field is being
                     they were still ramping up and    questioned on documents to
                     that yields would improve.        which parties have stipulated
                     Since there is no Hynix-          admissibility on March 4,
                     Microsoft email that would        2019.
                     support Hynix’s position that
                     they would not have supplied
                     Microsoft with the DRAM
                     chips had the fire not
                     occurred, it is prejudicial for
                     Hynix to submit this line of
                     questioning to the jury.
                     F.R.E. 401, 403
 PAGE /     NATURE OF
                                  REASON                         RESPONSE              COURT’S RULING
  LINE      OBJECTION
114:13 –   Foundation   Witness has no recollection of   This counter-designation is   OVERRULED
115:9                   the questions posed to her       meant to establish what Ms.
                        relating to information to       Field knows or does not
                        support the claim.               know, which goes to the
                                                         foundation of Cypress’
                                                         designations.
129:15 –   Foundation   Witness has no recollection of   This counter-designation is   OVERRULED
130:2                   the questions posed to her       meant to establish what Ms.
                        relating to information to       Field knows or does not
                        support the claim.               know, which goes to the
                                                         foundation of Cypress’
                                                         designations.
                                                S.W. JEONG

 PAGE /       NATURE OF
                                    REASON                          RESPONSE                 COURT’S RULING
  LINE        OBJECTION
57:19 – 24   Relevance     Number of lines at Icheon      Icheon is the facility listed in   OVERRULED
                           has no relevance to the issues the Ninth Amendment that
                           in the case. F.R.E. 401        produced Microsoft’s 2133
                                                          DRAM chips. Given that
                                                          Cypress’ claim is that Hynix
                                                          did not produce enough 2133
                                                          DRAM chips when Hynix
                                                          allegedly could have, such
                                                          information goes to the core
                                                          of the litigation and is thus
                                                          relevant.

                                                           Q. Okay. How many lines
                                                           were there at Icheon for the
                                                           manufacture of the DRAM
                                                           chip?
                                                           A. Are you talking about the
                                                           2013?
                                                           Q. Yes.
                                                           A. One.

                                                           (Jeong Dep., 57:19-24.)
58:25 –      Foundation;   The witness said that he is     Hynix is providing its            OVERRULED
59:7         Relevance     not related to production and   counter-designations to
                           cannot address capacity         establish what Mr. Jeong
                           changes. F.R.E. 401, 602        knows or does not know,
 PAGE /       NATURE OF
                                     REASON                      RESPONSE            COURT’S RULING
  LINE        OBJECTION
                                                           which goes to the foundation
                                                           of Cypress’ designations.
60:11 – 24   Foundation;   The testimony has no            Hynix is providing its       OVERRULED
             Relevance     relevance to the issues and     counter-designations to
                           the witness has no              establish what Mr. Jeong
                           recollection of the issue of    knows or does not know,
                           capacity. F.R.E. 401, 602       which goes to the foundation
                                                           of Cypress’ designations.
133:20 –     Foundation;   The testimony has no            Cypress only partially       OVERRULED
134:5        Relevance     relevance to the issues and     designates Mr. Jeong’s
                           the witness has no              response. To address the
                           recollection of the document.   omission of Mr. Jeong’s full
                           F.R.E. 401, 602                 answer, Hynix has counter
                                                           designated the rest of his
                                                           answer. Moreover, Hynix is
                                                           providing its counter-
                                                           designations to establish
                                                           what Mr. Jeong knows or
                                                           does not know, which goes to
                                                           the foundation of Cypress’
                                                           designations.
                                                 SAM LEE

 PAGE /       NATURE OF
                                      REASON                      RESPONSE               COURT’S RULING
  LINE        OBJECTION
 43:25 –       Duplicative   Witness previously answered Witness did not previously    SUSTAINED
  44:4                       this question                answer the line of
                                                          questioning:
                             Q: Do you recall when the
                             first time Hynix was able to Q. As you sit here today, do
                             produce 2133 megahertz       you know what percentage of
                             chip?                        chips – DRAM chips
                                                          produced by Hynix in 2013
                             A: No. I do not.             were 2133 megahertz?
                                                          A. I don’t quite recall.
                             (Sam Lee, 23:15 – 17)        (Lee Dep., 44:5-12.)

                                                          Furthermore, Hynix is
                                                          providing its counter-
                                                          designations to establish
                                                          what Mr. Jeong knows or
                                                          does not know, which goes to
                                                          the foundation of Cypress’
                                                          designations.


                                               PETER JONES

 PAGE /       NATURE OF
                                      REASON                      RESPONSE                COURT’S RULING
  LINE        OBJECTION
32:10 – 20   Relevance and   Reinsurance of Hynix and the Cypress only partially         SUSTAINED
             prejudicial     market of reinsurers is not  designates Mr. Jones’
PAGE /   NATURE OF
                              REASON                        RESPONSE                COURT’S RULING
 LINE    OBJECTION
                     relevant to any issue in the   response. To address the
                     case. Further, the testimony   omission of Mr. Jones’ full
                     is prejudicial because it      answer, Hynix has counter-
                     identifies AIG as a member     designated the rest of his
                     of the market of Hynix         answer.
                     reinsurers, which is a
                     reinsurer of Cypress. F.R.E.   Q. And do you know who
                     401, 403                       the reinsurance carrier was?
                                                    A. It was a market panel.
                                                    Q. Any U.S. insurers that
                                                    made up part of the
                                                    reinsurance panel relative to
                                                    this loss?
                                                    A. There were U.S. based
                                                    parent companies –
                                                    insurance companies
                                                    involved. I don’t – I don’t
                                                    know if there was a separate
                                                    legal entity in Hong Kong
                                                    that handled it or something.
                                                    Q. Which local – which U.S.
                                                    parent companies are you
                                                    aware of that were involved
                                                    in the reinsurance market?
                                                    Q. Let’s see. AIG.

                                                    (Jones Dep., 31:11-32:2)
PAGE /   NATURE OF
                     REASON           RESPONSE               COURT’S RULING
 LINE    OBJECTION
                              Thus, the testimony is
                              relevant to provide the full
                              answer of what Cypress has
                              designated and is not
                              prejudicial for that reason.
